Paine, J.
In this action for the foreclosure of a real estate mortgage, defendant appeals from the order of the trial court overruling the objections and confirming the sale.
A petition for a foreclosure in the usual form was filed, setting out that a default had occurred in the payment of the principal note of $2,000 and two interest coupons. A decree of foreclosure was entered October 6, 1936, which included a stipulation for a stay until September 15, 1937. *558An order of sale was duly issued, and the return to the order of sale set out that the property had been sold for $2,600. Thereafter objections to the confirmation of sale •were filed by defendant. These objections were in the same form as the objections in the companion case of Bowman v. Caldwell, ante, p. 554, 283 N. W. 194. As they are discussed at length in that opinion, it will not be necessary to discuss them here, and for the reasons therein set out, the record showing no prejudicial error, the decree is
Affirmed.